DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Katrinecz (U.S. Pub. No. 2001/0002166) in view of Chou (U.S. Patent No. 6,039,478), and further in view of Hayashi (U.S. Patent No. 5,788,386).
As to claim 1, Katrinecz teaches a keyboard device (5), comprising: a bottom cover (50); 
a supporting plate installed on the bottom cover (30 and 100, supporting plate 30 and 100 is arranged on the bottom cover 50) and the supporting plate comprises plural perforations (supporting plate 30 has a plurality of perforations 12); 
a circuit board (40) arranged between the bottom cover and the supporting plate (circuit board 40 is arranged between the bottom cover 50 and the supporting plate 30, fig. 2); and plural key structures installed on the supporting plate (a plurality of keys 10 are arranged on the supporting plate 30), wherein the plural key structures (10) are penetrated through the corresponding perforations and contacted with the circuit board ([0015], lines 7-14, keys penetrated through the holes 12 via the key stems 11 and connected to the key spring switches 13 of the circuit board 30).
Katrinecz does not teach the supporting plate has a curved arc-shape,
Chou teaches the supporting plate (34) has a curved arc-shaped profile that is bent upwardly in a direction away from the bottom cover (as can be seen in fig. 4, the supporting plate 34 has an upwardly direction that is bent away from the bottom cover 10),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the prior art reference of Chou to the keyboard device of Katrinecz because to provide an ergonomic keyboard assembly that permits a user to operate keys comfortably without requiring his/her hands, elbows, and wrists to make positional changes from their original and natural physical positions, col. 1, lines 49-53).
Katrinecz and Chou do not mention a flexible circuit board,
Hayashi teaches a flexible circuit board (circuit board comprising of parts 13a and 13b and corresponding electronic components are considered flexible because the keyboard is able to change shapes as can be seen in figures 2A and 2B and also the keyboard has a curved arc-shape wherein causes the circuit board under the keys to have a bending/curved shape, therefore the circuit board is considered a flexible circuit board).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the circuit board and keyboard structure of Hayashi to the keyboard device of Katrinecz as modified by Chou because to provide a keyboard that can be used either in a normal position in which the keyboard occupies only a small space of desktop and in an ergonomic position in which the keyboard provides ergonometry, col. 2, lines 26-29.
As to claim 2, Katrinecz teaches the keyboard device of claim 1,
Katrinecz does not teach the supporting plate has a curved portion,
Chou teaches the supporting plate (34) comprises a curved portion (Fig. 6, the curved portion is the highest point of the curved portion 34), a first inclined portion (the portion arranged on the right side of the keyboard close to the numerical value 20 as shown in Fig. 6 and the portion shown in Fig. 7 wherein the supporting plate is connected to the frame 20 via elements 22 and 32) and a second inclined portion, wherein the curved portion has the curved arc-shaped profile (the second inclined portion is the section of the supporting plate 34 that is arranged opposite to the first inclined portion and is symmetrical to the first inclined portion, Fig. 6), the first inclined portion is extended from a first end of the curved portion and inclined toward the bottom cover according to the curved arc-shaped profile of the curved portion (the first inclined portion is the section of the supporting plate 34 that is connected to the highest point of the supporting plate 34 from one side and from the other side to the bottom cover 20 via elements 22 and 32, Figs. 6 and 7), and the second inclined portion is extended from a second end of the curved portion and inclined toward the bottom cover according to the curved arc-shaped profile of the curved portion (the second inclined portion is the section of the supporting plate 34 that is connected to the other side of the supporting plate 34 and from the other side to the other side of the bottom cover 20 via elements 22 and 32), wherein the first end and the second end are opposed to each other (Fig. 6 shows a symmetrical shape keyboard wherein the first and second curved portions connected to the highest point of the supporting plate 34 and connected to the bottom cover 20 from both sides, therefore the two curved portions are on the opposite sides and Fig. 7 applies to both side of the curved portions).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the prior art reference of Chou to the keyboard device of Katrinecz because to provide an ergonomic keyboard assembly that permits a user to operate keys comfortably without requiring his/her hands, elbows, and wrists to make positional changes from their original and natural physical positions, col. 1, lines 49-53).
As to claim 5, Katrinecz teaches the supporting plate is made of metallic material ([0017], lines 10-14).
As to claim 6, Katrinecz teaches after the plural key structures (10, Fig. 2) are penetrated through the corresponding perforations (12) and contacted with the flexible circuit board (the keys 10 are connected to the circuit board 40 via the perforations 12, [0015], lines 7-14),
Katrinecz and Chou does not teach flexible circuit board,
Hayashi teaches the flexible circuit board (circuit board comprising of elements 13a and 13b and corresponding electrical components) is subjected to deformation according to the curved arc-shaped profile of the supporting plate (as can be seen in figures 5 and 7 the flexible circuit board is arranged in the keyboard 1 and the keyboard has a curved arc-shape, therefore the circuit board is flexible and because of the cure arc-shape supporting member on which the keys are arranged on the circuit board deforms).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the circuit board and keyboard structure of Hayashi to the keyboard device of Katrinecz as modified by Chou because to provide a keyboard that can be used either in a normal position in which the keyboard occupies only a small space of desktop and in an ergonomic position in which the keyboard provides ergonometry, col. 2, lines 26-29.
As to claim 7, Katrinecz teaches each key (keys of the keyboard 5, Fig. 2) structure comprises a keycap (10) and a keyswitch (11), wherein the keycap and the keyswitch are assembled with each other (as can be seen in figure 2, the key 10 and keyswitch 11 are connected to one another), and the keycap is located over the supporting plate (keycap 10 is arranged over the supporting plate 30/100), wherein after the keyswitch is penetrated through the corresponding perforation ([0015], lines 7-8), the keyswitch is installed on the supporting plate and contacted with the flexible circuit board (the keyswitch 11 passes through the perforation 12, therefore the keyswitch 11 is arranged on the supporting plate 30/100 and contacts the circuit 40 being connected to the spring switch 13 on the circuit 40, [0015], lines 7-14.

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Katrinecz (U.S. Pub. No. 2001/0002166) in view of Chou (U.S. Patent No. 6,039,478), and further in view of Hayashi (U.S. Patent No. 5,788,386), and further in view of Jones (U.S. Pub. No. 2006/0275069).
As to claim 3, Katrinecz, Chou, and Hayashi teach the keyboard device of claim 1,
Katrinecz, Chou, and Hayashi do not teach the supporting plate are distributed in the first inclined portion and the second inclined portion,
Jones teaches the plural perforations of the supporting plate (as can be seen in Figs. 4A and 4B, the keys are inserted into a plurality of perforations on an inclined supporting plate) are distributed in the first inclined portion and the second inclined portion (the keys are as shown in figures 9A and 5A are arranged in the first inclined portion and the second inclined portion).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the keyboard structure of Jones to the keyboard device of Katrinecz as modified by Chou and Hayashi because to provide a plurality of embodiments of improved ergonomic keyboards for interfacing with a user’s arms, wrist, hands and fingers in a more natural way, [0011], lines 1-4.
As to claim 4, Katrinecz, Chou, and Hayashi teach the keyboard device of claim 1,
Katrinecz, Chou, and Hayashi do not teach plural key structures are classified into first portion key structures and second portion key structures,
Jones teaches the plural key structures are classified into first-portion key  structures (keys in the area H1, Fig. 6A) and second-portion key structures (keys in the area H2, Fig. 6A), wherein the first-portion key structures are installed on the first inclined portion of the supporting plate (Fig. 5A and 9A show that the first set of keys e.g. Caps, A, S, D, and etc. are arranged on the first inclined portion of the supporting plate in which the keys are sitting on), and the second-portion key structures are installed on the second inclined portion of the supporting plate (Figs. 5A and 9A show that the second set of keys e.g. H, J, K, L, and etc. are arranged on the second inclined portion of the supporting plate in which the keys area sitting on).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the keyboard structure of Jones to the keyboard device of Katrinecz as modified by Chou and Hayashi because to provide a plurality of embodiments of improved ergonomic keyboards for interfacing with a user’s arms, wrist, hands and fingers in a more natural way, [0011], lines 1-4.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to because the combination of the structure of the keys of the keyboard device mentioned in claim 8 and the limitations of claims 1 and 7 overcomes the prior art references. The prior art references do not teach the keyswitch has three parts such as a contacting part, a first electric connection part, and a second electric connection part and the structure of the keyswitch arranged on the supporting plate and flexible circuit board being as the contacting part is arranged between the keycap and the supporting plate, and the first electric connection part and the second electric connection part are arranged between the flexible circuit board and the supporting plate, wherein the contacting part is contacted with the supporting plate, and the first electric connection part and the second electric connection part are electrically connected with the flexible circuit board.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shipman (U.S. Patent No. 11,216,078) teaches a keyboard structure.
Edmister (U.S. Pub. No. 2011/0175811) teaches a keyboard structure.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691